UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) March 2, 2012 Heritage Oaks Bancorp (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 000-25020 77-0388249 (Commission File Number) (IRS Employer Identification No.) 545 12th Street, Paso Robles CA (Address of Principal Executive Offices) (Zip Code) (805) 369-5200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE Paso Robles, CA – Heritage Oaks Bancorp (NASDAQ: HEOP), parent company of Heritage Oaks Bank, announced plans to participate in theSandler O’Neill & Partners L.P. 2012 West Coast Financial Services Conference.Ms. Simone Lagomarsino, President and CEO of Heritage Oaks Bancorp will participate on the “Northern California Banks” panel on March 6, 2012, at 7:05 a.m. PT. Attached as exhibit 99.1 is a press release announcing the Company’s participation at the conference. Attached as exhibit 99.2 is a slide presentation that will be used by Ms. Lagomarsino at the conference and will be available on the Company’s website at www.heritageoaksbancorp.com, under the heading “Presentations”. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 99.1 Press Release dated March 2, 2012 99.2 Investor Presentation March 2012 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 2, 2012 Heritage Oaks Bancorp By: /s/ Tom Tolda Tom Tolda Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release dated March 2, 2012 Investor Presentation March 2012
